Citation Nr: 0833544	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-12 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an initial or staged disability evaluation in 
excess of 10 percent for lumbar strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from July 1986 to July 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.

The veteran appeared at a Travel Board Hearing in July 2007.  
A transcript is associated with the claims file.  


FINDING OF FACT

The veteran's service-connected lumbar strain is symptomatic, 
to include pain and muscle spasms, and it is productive of 
some limitation of function but it is not manifested by 
limitation of flexion to 60 degrees or less, even with 
consideration of symptoms such as pain; the combined range of 
motion is significantly greater than 120 degrees and his  
muscle spasms are not so severe to result in abnormal gait; 
scoliosis, lordosis or abnormal kyphosis; there is no history 
of a vertebral fracture and service connection is not in 
effect for degenerative disc disease.  


CONCLUSION OF LAW

The criteria for an initial or staged disability rating in 
excess of 10 percent for lumbar strain have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5237 (2007).   




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
enhanced VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits, and redefined the obligations of VA with respect to 
the duty to assist the veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the 
veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  While not required, it 
is noted that in this instance that VA requested the claimant 
to provide any evidence in his possession that pertains to 
the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007), petition for cert. filed (U.S. March 21, 2008) 
(No. 07-1209); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005).  

In addition, the Court of Appeals for Veterans Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  This 
notice must also inform the veteran on how VA determines that 
a disability rating and an effective date for the award of 
benefits will be assigned if the claim is granted.  Id.  

The letters from the RO satisfy most of these mandates.  The 
veteran did receive information as to what was required in 
order to receive a higher evaluation for his back strain in 
post-decisional documents and he was informed about the 
information and evidence that VA will seek to provide and the 
information and evidence he is expected to provide.  A 
statement of the case (SOC) re-adjudicated the claim, curing 
any defect as to information which was not provided prior to 
initial unfavorable actions.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  Furthermore, post-decisional 
documentation set forth the criteria used in establishing a 
higher disability evaluation for lumbar strain (see rating 
decision incorporated and associated with the issuance/re-
adjudication in the February 2007 SOC), fully curing any 
presumed prejudice.  See Prickett, supra.

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.

However at the nature of the present appeal is somewhat 
different from the situation addressed in Vasquez-Flores.  
The present appeal involves the issue of a higher initial 
rating, not a claim for an increased rating.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. 5103(a), notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Also see 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  In 
Dunlap, the Court held that when VA has granted a service 
connection claim and the veteran thereafter in his notice of 
disagreement challenges the rating assigned, as here, a duty 
to provide VCAA notification as to the higher rating issue 
does no attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra, at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").  In line with the reasoning set forth in these 
judicial decisions, the notice requirements addressed by the 
Court in Vasquez-Flores, supra, do not apply to an initial 
rating claim such as the one now on appeal to the Board.

Information was provided to how disability rating or 
effective date is established should the claim be granted 
(Dingess requirements), fully satisfying requirements set 
forth in jurisprudential precedent.  Dingess, supra.  

Regarding VA's duty to assist the veteran in obtaining 
evidence needed to substantiate his claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service medical records (SMRs) and 
post-service pertinent medical records, including VA 
examination reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
Board notes that the veteran was provided two thorough VA 
orthopedic examinations that are adequate for rating 
purposes.  See 38 C.F.R. §§ 3.326, 3.327.  There is no 
further duty to provide an examination or medical opinion.

Applicable Legal Criteria - Increased Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

As of September 26, 2003, a 10 percent evaluation is 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine when (1) forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or (2) when the combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees; or (3) when there is muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or (4) there is 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent evaluation is warranted when (1) 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or (2) the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or (3) there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  38 C.F.R. § 4.71a (2007).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for increased rating which arise out of an initial 
grant of service connection, the Board must consider the 
application of "staged" ratings for different periods from 
the filing of the claim forward, if the evidence suggests 
that such a rating would be appropriate.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the Government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  While a layperson 
is permitted to provide observations, lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment. 38 C.F.R. § 4.10 (2007).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40 (2007). Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing. 38 C.F.R. § 4.45 
(2007).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion. 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled." A 
precedent opinion of the VA General Counsel, VAOPGCPREC 36- 
97, held that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with nerve injury may 
cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae. See VAOPGCPREC 36-97 (Dec. 12, 1997).

Analysis

A September 2006 RO decision granted the veteran's claim for 
service connection for a lumbar strain and a 10 percent 
rating was assigned for this low back disability.  He appeals 
for the assignment of a higher initial rating.  The veteran 
contends, in essence, that his lumbar strain is productive of 
significant functional impairment and is more disabling that 
currently evaluated.  Since he filed his original claim for 
service e connection after September 2003, the current 
criteria for rating disabilities of the spine are applicable.

The veteran was examined prior to the grant of service 
connection in March 2006, and normal range of motion findings 
was entered.  Gait was normal and the claimant did not 
require the use of an assistive device.  The veteran was 
diagnosed as having lumbar strain, with no abnormality noted 
on X-ray.  

After the issuance of the September 2006 rating decision, the 
veteran complained that his symptoms were of a greater 
severity.  To fully assess the nature of the disability, a 
second VA examination was ordered.  The associated report, 
dated in January 2007, did not note muscle spasms; however, 
the low back region was tender upon examination.  Posture and 
gait were normal, although the veteran did move more 
carefully when picking up items or placing his coat on.  The 
veteran did not require assistive or orthotic devices, and 
his range of motion findings were: flexion to 90 degrees, 
extension to 20 degrees, left and right lateral flexion to 30 
degrees, and left and right lateral rotation to 30 degrees.  
Pain was noted during some of the upper limits of motion 
during several of the exercises.  There was no increase in 
pain on repetitive motion, and there was no fatigue, 
weakness, or incoordination found.  The veteran was diagnosed 
with recurrent intermittent back spasms and lumbar strain.  

As noted above, in order to meet the schedular criteria for a 
20 percent rating under Code 5237, forward flexion of the 
thoracolumbar spine must be greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 percent 
disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5237.  The veteran's service-connected lumbar strain is 
symptomatic, to include pain and muscle spasms, and it is 
productive of some limitation of function but it is not 
manifested by limitation of flexion to 60 degrees or less, 
even with consideration of symptoms such as pain.  The 
combined range of motion is significantly greater than 120 
degrees and his  muscle spasms are not so severe to result in 
abnormal gait; scoliosis, lordosis or abnormal kyphosis.  
Simply put, the medical evidence does not abnormal findings 
that support an initial or staged rating in excess of 10 
percent for the veteran's low back disability.  

The Board further notes that, while there is some pain and 
tenderness, there is no indication of additional functional 
limitation (i.e., limitation of motion) due to pain, fatigue, 
weakness, incoordination, flare-ups of any of these symptoms 
or any other relevant symptom or sign.  Thus, under 
regulatory criteria as well as jurisprudential precedent, he 
has not fulfilled the requirements for a higher rating.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  The veteran's gate 
is normal, he does not require assistive devices, and can 
ambulate with only minimal interference in bending and 
dressing (e.g. he has to take these actions at a slower 
pace).  The criteria for an initial or staged rating in 
excess of 10 percent are not met.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.

There is no medical evidence to show that the veteran's 
disability is so unique as to fall outside of the norm.  
There are no documented hospitalizations for the low back, 
and the condition has not posed a marked interference with 
employment.  As such, a referral to the Director of VA's 
Compensation and Pension Service for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1); see also Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim. 38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).





ORDER

Entitlement to an initial or staged disability rating in 
excess of 10 percent for a lumbar strain is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


